1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, CA 91436
     Tel: 818 325-2888
4    Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, ANGELBERTO NOVOA ,
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
                                   WESTERN DIVISION
10
11
     ANGELBERTO NOVOA,                        )   Case No.: CV 18-03205 AFM
12                                            )
13              Plaintiff,                    )   [PROPOSED] ORDER
           v.                                 )   AWARDING EAJA FEES
14                                            )
15   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )   ALEXANDER F. MacKINNON
16
                                              )   UNITED STATES MAGISTRATE
17              Defendant.                    )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of THREE THOUSAND NINE HUNDRED
22   DOLLARS ($3,900.00) (the “AGREED AMOUNT”) as authorized by 28 U.S.C. §
23   2412(d), and subject to the terms and conditions of the Stipulation.
24
25
     DATED: 1/3/2019
26
                                            __________________________________
27                                          ALEXANDER F. MacKINNON
28                                          UNITED STATES MAGISTRATE JUDGE
